F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            JUL 7 2003
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    LORETTA SIMPSON,

                 Plaintiff-Appellee,

    v.                                                    No. 02-6310
                                                    (D.C. No. 01-CV-1167-L)
    DENNIE BELLAH; RONNIE                                 (W.D. Okla.)
    FOWLER,

                 Defendants-Appellants.


                             ORDER AND JUDGMENT           *




Before TACHA , Chief Judge, BRORBY , Senior Circuit Judge, and          HARTZ ,
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       In this 42 U.S.C. § 1983 action, plaintiff Loretta Simpson alleged a Cotton

County, Oklahoma deputy and undersheriff, defendants Ronnie Fowler and Dennie

Bellah, violated Simpson’s Fourth Amendment rights by using false and

misleading information to obtain and then execute a search warrant for Simpson’s

home. The district court denied Bellah’s and Fowler’s summary judgment

motions, in which they asserted, in part, that they were entitled to qualified

immunity. In doing so, the district court held that Simpson’s “response to the

motions raises sufficient factual issues, at the summary judgment stage, to

overcome the assertion of a qualified immunity defense as to actions of the

individual defendants.” District ct. order (July 17, 2002) at 9. The case then

proceeded to trial, where a jury reached a verdict for Simpson against each

defendant.

       On appeal, Bellah and Fowler argue the district court should have granted

their summary judgment motions. “[E]ven if summary judgment was erroneously

denied, [however,] the proper redress would not be through appeal of that denial

but through subsequent motions for judgment as a matter of law [at or after

trial,] . . . and appellate review of those motions if they were denied.”     Whalen v.

Unit Rig, Inc. , 974 F.2d 1248, 1251 (10th Cir. 1992). The district court’s order

denying summary judgment, therefore, is not appealable.           See id. at 1250. While

this court has “limited   Whalen ’s application to determinations of genuine issue[s]


                                              -2-
of material fact, . . . [t]hat is precisely what is at issue here.”    St. Anthony Hosp. v.

United States Dep’t of Health & Human Servs.            , 309 F.3d 680, 707 (10th Cir. 2002)

(further quotation omitted).

       Bellah and Fowler make no other arguments on appeal. The judgment of the

United States District Court for the Western District of Oklahoma, therefore, is

AFFIRMED.



                                                             Entered for the Court



                                                             Wade Brorby
                                                             Senior Circuit Judge




                                                 -3-